DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 13 March 2020.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henty, US Patent 6,363,366 B1 and Tagato, US Patent Application Publication 2005/0231370 A1.

As per Claims 1 and 11 regarding “an article reading device and method comprising: a display device; an image capturing device, a processor configured to: control the display device and display one of a plurality of articles selectable for registration.” Henty in at least Fig.1, Column 1, lines 64-67 and Column 2, lines 1-49 discloses a produce identification and pricing system including an imager which provides image data from produce being passed through the checkout system.
Regarding “a processor configured to: generate a first screen indicating a plurality of articles selectable for article registration.”  Henty in at least Claim 6 disclose displaying a plurality of possible produce types.
Regarding “a processor configured to determine whether to perform object recognition to identify the article, performing the object recognition on the image to determine one or more candidate articles.”  Henty in at least Column 4, lines d12-44 discloses a processor performing object recognition.

Regarding “when no candidate article is determined, generate a third screen, indicating a button to retry the object recognition, and.”  Henty does not specifically disclose a “retry button” however Henty in at least Column 4, lines 66-67 and Column 5, lines 1-30 discloses “when an operator is required to select from plural possible matches or when the operator corrects an erroneous identification.
Regarding “upon determining not to perform the object recognition, extract a barcode from the image, identify the article based on the extracted barcode, and update the first screen so the identified article is selectable for article registration.” Henty in at least Column 6, lines 6-31 discloses the addition of a bar code reading system combined in the imaging station to scan a produce item’s bar code.  Henty does not disclose “determining not to perform the object recognition, extract a barcode from the image…” however, Tagato in at least Fig.5 and paragraphs 57-59 discloses a server which can be configured to read or not read a bar code and in lieu of not reading the bar code the server will identify the article using an image scan of the article.
It would have been obvious at the time of the invention, to one of ordinary skill to combine by know methods and to achieve predictable results the well-known elements of Henty’s checkout identification system with the equally well-known elements of Tagato’s 
Regarding a “processor configured to: perform the process steps above.” Henty in at least Column 6, lines 32-38 discloses that the process steps may be implemented by software, hardware or a combination thereof with certain steps implemented by dedicated hardware and other steps by software as required.

As per Claims 2 and 12, which depend respectively from Claim 1 and Claim 11 regarding “wherein the processor is configured to switch the second screen to the first screen when one of the candidate articles is selected.  Henty in at least Figure 4A discloses when a plurality of produce items are displayed and one is selected step 128 updates the display.

As per Claims 3 and 13, which depend respectively from Claim 1 and Claim 11 regarding “wherein the processor is configured to update the displayed screen when one or more candidate articles is recognized and is selectable.” Henty in at least Column 4, lines 45-65 discloses displaying on a touch screen a plurality of displayed produce item, which allows the operator of the checkout system to select from among of the plurality of displayed produce item a particular produce item. Henty in at least Figure 4A discloses when a plurality of produce items are displayed and one is selected step 128 updates the display.

As per Claims 4 and 14, which depend respectively from Claim 1 and Claim 11 regarding “wherein the processor is configured to update the first screen when the identified article is selected.”  Henty in at least Figure 4A discloses when a plurality of produce items are displayed and one is selected step 128 updates the display.

As per Claims 5, 6, 7, 10 and 15-17, which depend respectively from Claim 1 and Claim 11 regarding “a network interface, wherein the processor is configured to control the network interface to transmit a result of the object recognition to a POS terminal that determines said one or more candidate articles.”  Henty in at least Fig.1, Column 3, lines 13-67 and Column 4, lines 1-65 discloses a system comprised of a plurality of imaging devices (scanners) coupled to signal processor 22 and CPU 24 wherein the imager(s) provide the image data to signal processor 22 which implements matching algorithms to produce identification information which is provided to CPU 24 which identifies the produce and presents the image on display 28 allowing the operator of the checkout system to select from among a plurality of displayed product identification the identified produce.
Regarding “transmit a result of the object recognition to a POS terminal” Henty in at least Column 4, lines 66-67 and Column 5, lines 1-39 CPU 24 provides the total price information to register 10 and also provides the produce identification information to register 10.
Regarding “ a network interface” Henty in at least Column 3, lines 13-20, Column 4, lines 65-67 and Column 5, lines 1-30 discloses a network interface.

As per Claims 8 and 18, which depend respectively from Claim 1 and Claim 11 regarding “wherein the display device includes a touch panel, and the selection of one of the candidate articles is made via the touch panel.” Henty in at least Fig.4A and Column 11, lines 43-67 discloses display 28 as a touch screen display for selecting the correct match from the plurality of matches displayed.

As per Claims 9 and 19, which depend respectively from Claim 1 and Claim 11 regarding “wherein the processor is configured to determine whether an article is positioned with an image capturing area of the image capturing device, and the image is generated when the article is determined to be positioned with the image capturing area.”  Henty does not specifically disclose “determining if an article is properly positioned on the image capturing area” however Henty in at least Column 11, lines 43-67 discloses providing an audible indication that a definite match has not been made and operator input is needed.  Therefore, it would have been obvious, at the time of the invention to modify Henty’s audible indication requiring operator input to include a message on configurable processor 24 that indicates to the operator that the article is not properly positioned on the image capturing area with the motivation to properly identify the article.

As per Claim 20 which includes the limitations of Claim 1-19 and is rejected in a similar manner.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687